Case 17-21819-CMB   Doc 90    Filed 03/31/21 Entered 03/31/21 17:00:00   Desc Main
                             Document      Page 1 of 4
Case 17-21819-CMB   Doc 90    Filed 03/31/21 Entered 03/31/21 17:00:00   Desc Main
                             Document      Page 2 of 4
Case 17-21819-CMB   Doc 90    Filed 03/31/21 Entered 03/31/21 17:00:00   Desc Main
                             Document      Page 3 of 4
Case 17-21819-CMB   Doc 90    Filed 03/31/21 Entered 03/31/21 17:00:00   Desc Main
                             Document      Page 4 of 4
